Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 of the claim recites “databases” as plural but line 3 defines “database” as singular.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:   line 5 of the claim recites “involving s sports betting account.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims recite duplicate limitations already present in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 A1 to Hayon in view of US 2013/0225282 A1 to Williams and US 2015/0304435 A1 to Bravo et al.
Re claim 1, Hayon discloses an apparatus, comprising: a memory or database, wherein the memory or database stores information ([0017] and [0019] describe that, “the present invention relates to a system of providing a wagering game during a live sporting event, comprising: […] a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute a game administrator,”
[0037] describes that the sports wagering gaming system of the invention can be practiced on a smart phone or PDA “with an operating system and on which a user can install applications”.
[0038] further describes that, “The computer program product may be a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process.”
a processor, [0017]-[0018] describes that “the present invention relates to a system of providing a wagering game during a live sporting event, comprising: at least one processor in a game sever” [0019], [0025] describe that the invention of the disclosure is enabled by a processor executing instructions from non-transitory computer-readable media. [0037] describes that the instant invention may be practiced on processor-based hand-held devices such as smart phones and PDA’s.
wherein the processor is specially programmed to provide, and provides, an electronic forum, ([0016], “application is provided with a user interface that includes the following elements: […] live chat for allowing the interaction between the participant players” [0046], “FIG. 2 schematically illustrates an exemplary User Interface (UI) 20 […] The UI 20 may include the following elements […] betting suggestion provided by the participant users, live chat”)
wherein the electronic forum provides a video or audio broadcast of a sporting event, a gaming activity, a gambling activity, or a lottery drawing, to the user or to the plurality of users (Fig. 2 No. 21, [0016] describes, “the interactive media guidance application is provided with a user interface that includes the following elements: a live broadcast of a sporting event,” [0032], “a user wagering on live sporting event (e.g., an athletic competition) that are currently being broadcast to some of the users,” [0034], “The wagering game […] can be played by a plurality of participant users over wide area network (e.g., the Internet) via […] smart-phones, personal computers […] The wagering game involves a series of opportunities to wager on events associated with a live or determinate sporting event, such as a soccer, basketball, or football game. The users will typically watch or listen to a live broadcast of the game” and 
a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with the user of the plurality of users (Fig. 1 diagrams a contemplated system architecture including a game server 1 providing the invention of the disclosure to client devices 3, 4, 5 over a web interface 6 that can be the Internet. And as noted with respect to [0016] and [0046], the invention provides a UI that includes chat interaction and enables users to suggest bets for one another.) 
a receiver, wherein the receiver receives information regarding a bet on or regarding the sporting event […] ([0017]-[0021] discloses a server enabling a user interface that allows users of client devices to selectively bet on possible outcomes of bettable events of sporting events. [0037] describes that the invention is practiced wherein a user operates a client device such as a smart phone which is communicatively coupled to a network wherein tasks are provided by remote processing devices. [0043] discloses presenting betting events to users as sporting events progress in real-time, wherein 'responses (predicted outcomes) of the participants are received by the system'. [0044] describes that user predictions of sporting event outcomes are facilitated by a UI over a computer network such as the Internet.)
Although Hayon discloses the same inventive concept substantially as claimed, Hayon is silent as to whether his server-based online sports betting system and method includes that the receiver receives information regarding a position or location of the user communication device at a time of the transmission of the information regarding the bet on or regarding the sporting event […] wherein the information regarding the position or the location of the user communication deice contains information regarding an IP address of the user communication device or contains information obtained with or from a global positioning device of the user communication device, wherein the information regarding the bet […] and the information regarding the position or the location of the user communication device is transmitted from the user communication device, and further wherein the processor processes the information regarding the IP address of the user communication device or processes the information regarding the position or location information obtained by the global positioning device of the user communication device and determines a position or a location of the user communication device at a time when the information regarding the bet on or regarding the sporting event […] is transmitted from the user communication device,
Williams is an analogous casino gaming and sports wagering reference (see: Abstract). Williams teaches that it was known in the art to trigger determination of a device location when a user makes “a wager request” [0080]. [0216]-[0218] further describes a need for validating a device when a communication is received from a mobile device by a gaming service gateway to “place a wager,” among other possible game actions. Pursuant to initiating a need to validate a device, “A database of information may be queried to determine if a mobile device was last determined to be at a location where gaming is allowed. In some embodiments, a new location of the device may be determined.” [0220]
Regarding how Williams performs location determination pursuant to a wager request:
[0036] begins a discussion of IP-address based location determination of a user’s mobile device, which may include a confidence determination.
if any gaming services to allow for a device accessing a gaming service” wherein ‘an IP address of a device accessing a gaming service’ and/or ‘geofencing, GPS’ may be used depending on whether an IP address of a device is known by a gaming provider, or whether an IP address is not known but has high confidence of being in a location based on third party determination, or whether an IP address is not known and has a low confidence of being in a location. Refer additionally to [0051] and [0058] which discuss how location is determined dependent on whether there is low or high confidence in IP-based location determination
[0263] states that, “Some embodiments may include determining whether a device is in or out of one or more geofences. Such determination may include, for example, a determination by a geofencing provider (e.g., based on gps coordinates of the device and the geofence(s),”
[0110] and [0112] describe illustrative embodiments wherein IP-based location determination authenticates a user and determines that the device should have access to the gaming services.  [0112] describes in the alternative, that after IP and/or GPS based location determination, “a device may be allowed or denied access”
Refer also to Fig. 9, which diagrams method steps comprising an IP-address based location determination of a cellular device accessing the gaming network, determining whether this device is in an approved location based on a secondary, Non-IP address based location determination method, and determining whether to allow gaming services based on this location determination.
compare the position or the location of the user communication device […] with or against information regarding an expected position or location of the user communication device, wherein the information regarding the expected position or location of the user communication device is based on information regarding the itinerary or schedule of the user, and further wherein the processor determines if the user is authenticated or if the user is not authenticated based on the information regarding the itinerary or schedule of the user, and further wherein, if the user is authenticated, the processor processes information for the bet on or regarding the sporting event […] and if the user is not authenticated, the processor processes information for disallowing the bet.
Bravo is an analogous location-based access control application for authenticating a user attempting to access a secure resource. Bravo teaches that it was known in the art in [0021] that a user's schedule can be gleaned by an expected location program from schedules or entries in scheduling storage of the user’s mobile device – An exemplary determination is determining based on identifying a schedule or entry for the user associated with his user ID and stored in scheduling storage that the user has travel plans to be in Spain during a specified 
[0023] and [0025] of Bravo teaches a user at client computer using a secure resource interface program 50 to attempt to access secure resource over network by making an access request. Like in Williams, GPS and/or IP address are used by authentication program of Bravo to establish the location of the user’s device. 
[0028] of Bravo discloses that an, “expected location program 120 accesses scheduling storage 90 and identifies a schedule, travel itinerary, calendar, or other document specifying dates and locations where the user is expected, associated with the userid received from client computer 30. In some embodiments, the schedule or other entry was created, modified, and/or maintained by the user. In other embodiments, the schedule or other entry was created, modified, and/or maintained by a third party, such as an employer, travel agency, or other entity, and the user does not have access to adjust or otherwise modify the schedule or entry. In such an embodiment, the third party may have an interest in limiting access to secure resource 70. For example, an employer may want to make sure an employee, with legitimate purpose, is accessing secure resource 70 during actual business hours or at particular business locations. In addition, denying a user the ability to modify the schedule or entry may prevent fraudulent access by another individual attempting to modify the schedule to their present location in order to gain access to secure resource 70.” (emphasis added)
[0029] of Bravo describes that, “In one embodiment, expected location program 120 uses text analytics to parse through the schedule or other document. Using natural language processing and at least one set of dictionaries and rules, expected location program 120 can perform text analytics on the schedule or other document. Text analytics can be performed using an Unstructured Information Management Architecture (UIMA) application configured to analyze unstructured information to discover patterns relevant to expected location program 120 by processing plain text and identifying entities or relations.
[0030] describes that, “In another embodiment, expected location program 120 accesses an e-mail repository to identify e-mail correspondence associated with the received userid. Expected location program 120 may use text analytics to parse through the e-mail correspondence. In one embodiment, expected location program 120 uses natural language processing and at least one set of dictionaries and rules to determine the user's expected location from the user's e-mail correspondence. For example, expected location program 120 determines from the e-mail correspondence that the user has travel plans to visit a friend in Los Angeles, Calif. on the current date.”
[0031] describes that, “In yet another embodiment, expected location program 120 accesses a cell phone memory repository, such as a memory card associated with the received userid. Expected location program 120 uses text analytics to parse through a text message correspondence. In one embodiment, expected location program 120 uses natural language processing and at least one set of dictionaries and rules to determine the user's expected location from the user's text message correspondence. For example, expected location program 120 determines from the text message correspondence that the user has travel plans to visit a friend in Los Angeles, Calif. on the current date.”
[0032] describes that, “In another embodiment, expected location program 120 receives the expected location of the user from scheduling server program 80. In another embodiment, expected location program 120 receives the expected location of the user from scheduling client program 60. In yet another embodiment, expected location program 120 accesses information stored by a scheduling program, such as scheduling server program 80 to scheduling storage 90, and retrieves a list of expected locations and corresponding dates and/or times within which the user is anticipated to be at the expected location. In such an embodiment, scheduling server program 80 may analyze entry information to determine a location and date or time associated with the entry using text analytic techniques previously described and/or information located in fields of the entry associated with location and date”
[0033] of Bravo teaches that an expected location program 120 compares a user's determined current location to one or more expected locations and determines if the current location matches the expected location(s). If the determined location matches the expected location within a threshold, such as 50 miles, the program proceeds from YES branch 220, 230 to grant access to the secured resource. If the expected location program determines that the user’s current location does not match the user’s expected location, the program proceeds to the NO branch and does not grant access to the secured resource. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that the online sports betting system of Hayon could have benefitted from the location-based and specifically user-schedule-based location based authentication taught by Williams and Bravo without causing any unexpected results. The motivation to implement the teachings of Williams are taught by Williams – it is essential for online gaming providers to ensure that remote, mobile users are gaming from a legal location and also that multiple users are not so close together that they may be colluding. It would be further desirable to combine 
Re claims 6-7, See Hayon [0016], “application is provided with a user interface that includes the following elements: […] live chat for allowing the interaction between the participant players” [0046], “FIG. 2 schematically illustrates an exemplary User Interface (UI) 20 […] The UI 20 may include the following elements […] betting suggestion provided by the participant users, live chat”
Re claim 8, [0043] of Hayon describes betting events, an 'outcome of the betting event, scores (i.e., win)', 'a betting event can be automatically generated and presented to the participants in form of a question that asks them whether team A will score a goal in the next 3 minutes', also see Fig. 2 which illustrates UI elements including a “next bet – corner in 30 seconds? yes/no” and “bet suggestions,” and re: “analytics information,” [0046] describes providing ‘statistics’ and Fig. 2 displays a players rank 23 and statistics 25)
Re claim 9, This is an apparatus claim that recites an intended use of the same apparatus – “to allow the user to purchase a lottery ticket.” "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 
Re claims 10-12, Refer to the rejection of claim 1. Additionally refer to Williams [033], which teaches that “gaming may include […] sports betting, casino betting […] sports lottery games […] gaming may include gaming from a gaming account, a credit card”
Re claim 13, This is an apparatus claim that recites an intended use of the same apparatus – “allows for reporting of an instance of suspected game fixing. […]” "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In the instant scenario, the combination of Hayon, Williams and Bravo teach an online wagering apparatus and method comprising a live-chat function, see again Hayon [0016], “The user interface may further comprise live chat for allowing the interaction between the players.” Claim 13 does not recite any structural distinction over a UI that is capable of users inputting any text information that they desire. 

Re claim 15, refer to Williams [0098] which lists ‘kiosks’ as an art-recognized alternative to “cellular telephones, mobile devices, stationary devices, laptops, desktops” and [0137] which contemplates a hybrid embodiment wherein, at least for the purpose of authentication, a smart phone communicatively coupled to a kiosk is used.
Re claim 18, refer to Williams [0093] which lists ‘augmented reality device’ as an art-recognized alternative to “cellular telephone […] laptop, desktop” for accessing gaming services and which must be authenticated therefor.
Re claims 20-21, refer to the rejection of claim 1 and specifically to the citations and discussion thereof of Williams [0036], [0041]-[[0043], [0051] and [0058].
Re claims 22-24, these claims recite duplicate limitations already present in claim 1, see the rejection of claim 1. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 A1 to Hayon in view of US 2013/0225282 A1 to Williams and US 2015/0304435 A1 to Bravo et al. and further in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports').
Re claim 19, Although Hayon as modified by Williams and Bravo teaches the same inventive concept substantially as claimed, Hayon is silent as to whether a bet confirmation message containing a link to the forum is output to the user terminal. 
Razor Sports discloses an analogous sports betting apparatus that generates a bet confirmation message ([0024]) containing: information regarding the date and time of the bet, 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Hayon-Williams-Bravo to include a bet confirmation message as taught by Razor Sports because it would be desirable for a user to receive a visible verification of the user’s betting choices ([0049]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.